                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

CHRISTOPHER HOUSTON HARRIS,                          §
                                                     §
                Petitioner,                          §
                                                     §
v.                                                   §                   1:18-CV-251-RP
                                                     §
UNITED STATES OF AMERICA,                            §
                                                     §
                Respondent.                          §

                                                ORDER

        Before the Court is the report and recommendation of United States Magistrate Judge Mark

Lane concerning Petitioner Christopher Houston Harris’s (“Harris”) petition for a writ of habeas

corpus under 28 U.S.C. § 2241. (R. & R., Dkt. 8). In his report and recommendation, Judge Lane

recommends that the Court dismiss this action with prejudice. (Id. at 4). Harris timely filed

objections to the report and recommendation. (Objs., Dkt. 11).

        A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C. § 636(b).

Because Harris timely objected to the report and recommendation, the Court reviews the report and

recommendation de novo.

        Having conducted a de novo review, the Court agrees with the Magistrate Judge’s legal analysis

with respect to Harris’ claim that his federal and state sentences should run consecutively. Harris

was sentenced in federal and state court at separate times, (see Pet., Dkt. 1, at 6–8), and “[m]ultiple

terms of imprisonment imposed at different times run consecutively unless the court orders that the

terms are to run concurrently,” 18 U.S.C. § 3584(a). The federal sentencing court was silent at the

time of sentencing on whether Harris’s federal and state sentences should run concurrently or



                                                    1
consecutively. (Objs., Dkt. 11, at 2). This silence invokes the presumption that the federal sentence

will run consecutively to other sentences imposed at different times, including anticipated state

sentences. See Montalvo-Rodriguez v. Davis, No. 2:18-CV-153, 2019 WL 1230782, at *5 (S.D. Tex. Jan.

15, 2019), report and recommendation adopted sub nom. Jesus Montalvo-Rodriguez v. Lorie Davis, et al.,

Additional Party Names: L. Shults, No. 2:18-CV-153, 2019 WL 1232674 (S.D. Tex. Mar. 14, 2019)

(citing United States v. Hernandez, 234 F.3d 252, 256 (5th Cir. 2000)). The federal sentencing judge,

moreover, indicated that he intended Harris’s federal sentence to run consecutive to his state

sentence. (R. & R., Dkt. 8, at 3). The Magistrate Judge also correctly concluded that it is immaterial

that the state court ordered that Harris’s sentences run concurrently because federal authorities are

not bound by sentencing orders from state courts. (Id.). Accordingly, Harris has failed to show that

his sentences were intended to run concurrently.

        Although the Magistrate Judge construed Harris’s petition to request only that “he be given

credit against his federal sentence for time served on his state convictions,” (R. & R., Dkt. 8, at 2),

the Court construes Harris’s petition more broadly. Harris requests that he be “given time served.”

(Pet., Dkt. 1, at 1). In his objections, Harris states that he “has been given no time credited towards

his 130-month federal sentence” despite being in federal custody prior to the date his federal

sentence commenced on April 1, 2014. (Objs., Dkt. 11, at 5). Harris was released to federal custody

on or around February 22, 2000, (see Order for Writ of Habeas Corpus, 6:00-CR-10-RP-1, USA v.

Harris, Dkt. 4), and remained in federal custody until at least July 12, 2000, when he received his

federal sentence, (see Pet., Dkt. 1, at 6). Section 3585 provides:

                 A defendant shall be given credit toward the service of a term of
                 imprisonment for any time he has spent in official detention prior to
                 the date the sentence commences

                 (1) as a result of the offense for which the sentence was imposed; or
                 (2) as a result of any other charge for which the defendant was
                 arrested after the commission of the offense for which the sentence
                 was imposed;


                                                       2
                that has not been credited against another sentence.

18 U.S.C. § 3585(b).

        Harris has not shown that the time he spent in federal custody prior to his federal sentence

commencing was credited toward his state sentence. However, the Court is aware of no facts

indicating that Harris cannot make this showing. With respect to this claim, the Court finds that

dismissal without prejudice is appropriate.

        Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Mark Lane, (Dkt. 8), is ADOPTED IN PART. Harris’s claim that his federal and

state sentences should run consecutively is DISMISSED WITH PREJUDICE. Harris’s claim that

he is entitled to credit for time served on his federal sentence while in federal custody prior to his

federal sentence commencing is DISMISSED WITHOUT PREJUDICE. Harris shall file an

amended petition, if at all, on or before June 24, 2019.

        IT IS FINALLY ORDERED that the Clerk’s Office mail a copy of this Order to Harris

via certified mail. Harris’s address is Register No. #03087-180, Bastrop FCI, P.O. Box 1010,

Bastrop, Texas 78602.

        SIGNED on March 25, 2019.




                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                    3
